Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 07/17/2020. Claims 1, 6, 14, and 19 are independent.

Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). This application claims the domestic benefit of U.S. provisional patent application 62/960,638 filed on 01/13/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “input-output module configured to …” in claim 19.
“encryption-decryption management module configured to …” in claim 19.
“storage module configured to …” in claim 19.
“processing module configured to …” in claim 19.
“key generation unit to …” in claim 20.
“access right management unit to …” in claim 20.
“shared path management unit to …” in claim 20.
“key management unit … to …” in claim 20.
“encryption unit … to …” in claim 20.
“decryption unit … to …” in claim 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kanika Radhakrishnan (Reg. No. 49,093) on January 11, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising: 
receiving, by a processor, a document; 
storing, by the processor, the document; 
encrypting, by the processor, the document using a primary key; 

for each time the document is to be shared with the next user in a series, performing:
generating, by the processor, a key for the next user specified in the sharing request; 
encrypting, by the processor, the document for the next user using the key generated for the corresponding next user; 
binding, by the processor, access rights and a sharing path to the document for authorizing the sharing request to access the document by the next user, the sharing path comprising sequence information about one or more next users and one or more intermediate users with whom the document is being shared in the series;  
creating, by the processor, one or more compressed paths in the sharing path using a shared path compression technique; 
generating, by the processor, one or more keys for the one or more compressed paths; 
encrypting, by the processor, the document using each key of the one or more keys generated for a corresponding compressed path of the one or more compressed paths to generate one or more double encrypted documents; 
adding, by the processor, access rights and the corresponding compressed path to each double encrypted document; 
sharing, by the processor, each double encrypted document with a user specified in the corresponding compressed path;
sharing, by the processor, the encrypted document with the next user; 
receiving, by the processor, a request to access the encrypted document from the next user; and 
providing, by the processor, an access to the encrypted document to the next user.

6.	(Cancelled) 

7.	(Cancelled) 

8.	(Currently Amended) The method as claimed in claim [[7]]2, wherein providing the access to the encrypted document further comprises: 
performing, by the processor, one or more decryptions using one or more keys that are generated for the one or more next users specified in the sharing path in the series; 
sending, by the processor, a request to access the primary key to recover an un- encrypted document from the encrypted document; 
upon granting access to the primary key, using, by the processor, the primary key to recover the un-encrypted document from the encrypted document; and 
providing, by the processor, the access to the un-encrypted document to the next user, the next user being a current recipient of the document. 

11.	(Cancelled) 

12.	(Currently Amended) The method as claimed in claim [[11]]1, further comprising: 
receiving, by the processor, a request to access the double encrypted document from the user;
authorizing, by the processor, the request received from the user to access the double encrypted document using the access rights bound to the document; and 
upon successful authorization, providing, by the processor, an access to the double encrypted document to the user.

14.	(Currently Amended) A system, comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions stored in the memory and thereby causing the system at least in part to perform: 
receiving a document; 
encrypting the document using a primary key; 
receiving a sharing request from a current user of the document for sharing the document with a next user; and 
for each time the document is to be shared with the next user in a series, performing: 
generating a key for the next user specified in the sharing request; 
encrypting the document for the next user using the key generated for the corresponding next user; 
binding access rights and a sharing path to the document for authorizing the sharing request to access the document by the next user, the sharing path comprising sequence information about one or more next users and one or more intermediate users with whom the document is being shared in the series; 
creating one or more compressed paths in the sharing path using a shared path compression technique; 
generating one or more keys for the one or more compressed paths; 
encrypting the document using each key of the one or more keys generated for a corresponding compressed path of the one or more compressed paths to generate one or more double encrypted documents; 
adding access rights and the corresponding compressed path to each double encrypted document; 
sharing each double encrypted document with a user specified in the corresponding compressed path;
sharing the encrypted document with the next user; 
receiving a request to access the encrypted document from the next user; and 
providing an access to the encrypted document to the next user.

15.	(Currently Amended) The system as claimed in claim 14, wherein for providing the access to the encrypted document meant for the next user, the system is caused at least in part to: 
authorize the request received from the next user to access the encrypted document using the access rights bound to the document; and 
upon successful authorization, provide the access to the encrypted document 

19.	(Currently Amended) A system comprising: 
	an input-output module configured to receive one or more documents to be stored and to facilitate viewing of the one or more documents; 
an encryption-decryption management module in communication with the input-output module, the encryption-decryption management module configured to perform encryption and decryption of the one or more documents for facilitating secured sharing of the one or more documents in a series, wherein the encryption-decryption management module comprises: 
a key generation unit to generate a new key for each sharing request that is received for sharing a document of the one or more documents in the series; 
an access right management unit to manage access rights of each document by authorizing every access request to access the document; 
a shared path management unit to create and manage a sharing path to be attached to the document based on one or more sharing requests received for the document, wherein the sharing path comprises sequence information about one or more next users and one or more intermediate users with whom the document is being shared in the series; 
a key management unit in communication with the key generation unit and the shared path management unit, to manage use of keys to be performed while performing encryption and decryption of the document being shared; 
an encryption unit in communication with the key management unit, to perform the encryption of the document for every sharing request that is received for the document using the new key generated for the corresponding sharing request; 
a decryption unit in communication with the key management unit, to perform a plurality of decryptions along the sharing path to provide an un-encrypted original document; 
the shared path management unit to create one or more compressed paths in the sharing path using a shared path compression technique;
the key generation unit to generate one or more keys for the one or more compressed paths;
the encryption unit to encrypt the document using each key of the one or more keys generated for a corresponding compressed path of the one or more compressed paths to generate one or more double encrypted documents;
the access right management unit to add access rights and the corresponding compressed path to each double encrypted document, wherein each double encrypted document is shared with a user specified in the corresponding compressed path;

a processing module in communication with the input-output module, the encryption-decryption management module and the storage module, the processing module configured to send operating instructions to the input-output module, the encryption-decryption management module and the storage module for facilitating secured access of the one or more documents stored in the system.

20.	(Cancelled) 

Allowable Subject Matter
	Claims 1-5, 8-10, 12-19 are allowed. The following is Examiner’s statement for reasons of allowance:
	Regarding claim 1, the prior art of record Schmahmann, US 2018/0062852 A1 (hereinafter “Schmahmann ‘852”) in view of Li et al., US 2016/0149875 A1 (hereinafter “Li ‘875”) and Rudrawar et al., US 2017/0180476 A1 (hereinafter “Rudrawar ‘476”) does not appear to disclose: “creating, by the processor, one or more compressed paths in the sharing path using a shared path compression technique; generating, by the processor, one or more keys for the one or more compressed paths; encrypting, by the processor, the document using each key of the one or more keys generated for a corresponding compressed path of the one or more compressed paths to generate one or more double encrypted documents; adding, by the processor, access rights and the corresponding compressed path to each double encrypted document; sharing, by the processor, each double encrypted document with a user specified in the corresponding compressed path” in the recited context.
	Rather, Schmahmann ‘852 discloses a collaborative document sharing platform, where the documents are shared based on precision access rights and user/document-specific keys that are embedded in the documents, but is silent on binding a sharing path to the document that comprises sequence information about one or more next users with whom the document is being shared in the series. 
To this, Li ‘875 adds the maintaining of a sharing path that contains information about subsequent users on the sharing path and allows the tweaking of access controls to shared information for users on the sharing path. Li ‘875 does not appear to disclose the features associated with creating one or more compressed paths in the sharing path using a shared path compression technique. 
Further, Rudrawar ‘476 discloses generating a collaborator index within a cloud-based collaboration platform, where the collaborator index comprises a series of available collaborators for subsequent direct sharing of content items. Rudrawar ‘476 does not appear to disclose generating encryption keys for the direct sharing of content items and encrypting the shared content items using each key generated for the corresponding direct sharing.
	For the reasons described above, the prior art of record does not disclose, with respect to claims 14 and 19, features corresponding to those in claim 1 in the respective contexts. 
 	Dependent claims 2-5, 8-10, 12-13, and 15-18 are allowed in view of their respective dependence from claims. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Kiang et al., US 2014/0270178 A1: generating and managing user-specific keys used in the sharing of content within a cloud-based collaboration environment.
Ford et al., US 9,654,450 B2: sharing content between entities, where the secure sharing process utilizes encryption keys provided by intermediate entities.
Yeo et al., US 2018/0314847 A1: authorizing access to documents on a platform, where the authorization is based on encryption keys and recipient identifiers.
Gupta et al., US 2013.0067239 A1: securely managing data distribution on a platform using encryption keys generated from unique user IDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494